y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00319-CV

        BEVERLY SCOTT, GWENDOLYN CARPENTER, DERRICK SCOTT,
                    AND SAMMIE SCOTT, Appellants

                                             V.
              DR. ROBIN LYNN ARMSTRONG, CURTIS J. BICKERS,
               AND VUJASINOVIC & BECKCOM PLLC, Appellees

    Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2012-33615).


TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 16th day of April 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on April 8, 2014. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that the trial court’s judgment contains
              no reversible error. Accordingly, the Court affirms the trial
              court’s judgment.

                      The Court orders that the appellants, Beverly Scott,
              Gwendolyn Carpenter, Derrick Scott, and Sammie Scott,
              jointly and severally, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered April 16, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT